Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                              Appellate Court                          Date: 2020.12.03
                                                                       10:52:26 -06'00'



                  People v. Bland, 2020 IL App (3d) 170705



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           KEITH BLAND, Defendant-Appellant.



District & No.    Third District
                  No. 3-17-0705



Filed             September 21, 2020



Decision Under    Appeal from the Circuit Court of Will County, No. 01-CF-86; the
Review            Hon. Carmen J. Goodman, Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        James E. Chadd, Patricia Mysza, and Lauren A. Bauser, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino,
                  Thomas D. Arado, and Stephanie L. Raymond, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE O’BRIEN delivered the judgment of the court, with
                  opinion.
                  Justices Carter and Wright concurred in the judgment and opinion.
                                               OPINION

¶1       The defendant, Keith Bland, appealed the denial of his motion for leave to file a successive
     petition for postconviction relief.

¶2                                         I. BACKGROUND
¶3        The defendant was convicted of armed robbery and first degree murder after a jury trial. He
     was sentenced to consecutive terms of imprisonment of 28 years and 43 years, respectively.
     His conviction and sentence were affirmed on direct appeal. People v. Bland, No. 3-02-0942
     (2004) (unpublished order under Illinois Supreme Court Rule 23). The facts underlying the
     defendant’s convictions are more fully detailed in that order, but essentially, the defendant and
     his two codefendants planned to steal guns from the home of the defendant’s father. While
     committing the robbery, one of the codefendants shot and killed the defendant’s stepmother.
¶4        The defendant filed a pro se petition for postconviction relief, which was dismissed by the
     trial court as frivolous and patently without merit. The defendant filed an additional affidavit to
     support his petition, which the trial court considered as a second postconviction petition, also
     finding it to be frivolous and patently without merit. The defendant appealed both rulings, and
     this court affirmed. People v. Bland, No. 3-05-0089 (2006) (unpublished order under Illinois
     Supreme Court Rule 23).
¶5        In 2007, the defendant filed a motion for leave to file a successive postconviction petition,
     alleging that his postconviction appellate counsel was ineffective for failing to argue several
     issues in the appeal from the trial court’s denial of his initial postconviction petition. The trial
     court denied the motion, and this court affirmed. People v. Bland, No. 3-07-0554 (2008)
     (unpublished order under Illinois Supreme Court Rule 23).
¶6        On July 24, 2017, the defendant filed the instant pro se motion for leave to file a successive
     postconviction petition, arguing that his 71-year sentence, a de facto life sentence, was
     unconstitutional as applied to him. The defendant was 19 years old at the time of the murder.
     The trial court denied the motion, and the defendant appealed.

¶7                                          II. ANALYSIS
¶8       The defendant argues that the trial court erred in denying him leave to file because Illinois
     courts only recently recognized that the sentencing principles of Miller v. Alabama, 567 U.S.
     460 (2012), applied retroactively to de facto life sentences and potentially applied to those over
     18. The State contends that the trial court’s denial of leave was correct because the defendant
     did not satisfy the cause-and-prejudice test in raising his as-applied challenge, since he was
     almost 20 years old when the crime was committed. The State also argues that the defendant
     forfeited the issue because the defendant could have raised the issue on direct appeal.
¶9       Under section 122-1(f) of the Post-Conviction Hearing Act (725 ILCS 5/122-1(f) (West
     2016)), a defendant must obtain leave of the trial court before he may obtain review of a second
     or subsequent postconviction petition on its merits. People v. McDonald, 405 Ill. App. 3d 131,
     135 (2010). To obtain leave to file a successive petition, as a threshold requirement, the
     defendant must satisfy the cause-and-prejudice test. Id. Under the cause-and-prejudice test, the
     defendant must demonstrate “cause” for failing to raise the error in prior proceedings and
     actual “prejudice” resulting from the claimed error. Id. “Cause” has been defined as an

                                                  -2-
       objective factor that impeded defense counsel’s efforts to raise the claim in an earlier
       proceeding. “Prejudice” has been defined as an error that so infected the entire trial that the
       defendant’s conviction violates due process. Id. The cause-and-prejudice test for successive
       postconviction petitions involves a higher standard than the frivolous or patently without merit
       standard applied to first stage postconviction petitions. People v. Smith, 2014 IL 115946, ¶ 35.
       A defendant seeking leave to file a successive petition must submit enough in the way of
       pleadings and documentation to allow a circuit court to make an independent determination on
       the legal question of whether adequate facts have been alleged for a prima facie showing of
       cause and prejudice. Id. ¶ 30. If a defendant fails to adequately allege cause and prejudice, the
       circuit court does not reach the merits of his successive petition because the
       cause-and-prejudice test is a procedural prerequisite to obtaining that review. People v. Handy,
       2019 IL App (1st) 170213, ¶ 29. We review de novo the denial of leave to file a successive
       postconviction petition. People v. Bailey, 2017 IL 121450, ¶ 13.
¶ 10       In terms of cause to bring an action under Miller, the defendant was convicted in 2002, 10
       years prior to the decision in Miller. The State acknowledges this but argues that the defendant
       has not shown cause why he waited five years after Miller to raise the claim. As our supreme
       court has noted, Miller created a substantive constitutional rule that applies retroactively.
       People v. Buffer, 2019 IL 122327, ¶ 22. In addition, the suggestion that Miller could be applied
       to those 18 years of age and older was not made until 2015 in People v. Thompson, 2015 IL
       118151, and Miller was not extended to de facto life sentences until 2016 in People v. Reyes,
       2016 IL 119271. Thus, we find that the defendant has shown cause to file his 2017 petition for
       leave to file a successive postconviction petition.
¶ 11       The State contends that the defendant cannot establish prejudice because (1) he was 19
       years old and thus not a juvenile, when he committed the crime and (2) the trial court
       considered the statutory factors in aggravation and mitigation, including rehabilitation, in
       sentencing the defendant.
¶ 12       The eighth amendment to the United States Constitution guarantees individuals the right
       not to be subjected to excessive sanctions. U.S. Const., amend. VIII; Miller, 567 U.S. at 469.
       Like the eighth amendment, the proportionate penalties clause of the Illinois Constitution
       embodies concepts of fairness and proportionality, but it has been interpreted to provide
       broader protections than the eighth amendment. Ill. Const. 1970, art. I, § 11; People v.
       Carrasquillo, 2020 IL App (1st) 180534, ¶ 89. That clause states that “[a]ll penalties shall be
       determined both according to the seriousness of the offense and with the objective of restoring
       the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11.
¶ 13       The defendant claims an as-applied challenge under Miller, contending that his 71-year
       sentence violates both the eighth amendment to the United States Constitution and the
       proportionate penalties clause of the Illinois Constitution. An as-applied challenge requires a
       showing that the statute violates the constitution as it applies to the facts and circumstances of
       the challenging party, while a facial challenge requires a showing that the statute is
       unconstitutional under any set of facts. Thompson, 2015 IL 118151, ¶ 36. Our supreme court,
       in People v. Harris, 2018 IL 121932, ¶ 61, has foreclosed an eighth amendment facial
       challenge to offenders 18 years of age and over. However, the court in Harris found that an
       as-applied challenge under the proportionate penalties clause was premature on direct appeal
       in that case, and it suggested that an as-applied challenge under Miller had not been foreclosed.
       Id. ¶ 53.

                                                   -3-
¶ 14       Since an as-applied challenge is fact specific, it is necessary for the record to be sufficiently
       developed. Id. ¶ 39. In his petition for leave to file, the defendant alleged that he was only 19
       years old at the time of the crime, he was found guilty under a theory of accountability, and he
       had been diagnosed with an antisocial personality disorder that exhibited symptoms similar to
       characteristics of juveniles. The defendant also referenced the juvenile studies cited in People
       v. House, 2015 IL App (1st) 110580, ¶ 95 (vacated for reconsideration in light of Harris, 2018
       IL 121932) and on remand in People v. House, 2019 IL App (1st) 110580-B, ¶ 55, appeal
       allowed, No. 125124 (Ill. Jan. 29, 2020). We find that the defendant pled enough facts to
       warrant further proceedings on his claim that the tenets of Miller apply to him. See People v.
       Johnson, 2020 IL App (1st) 171362 (19-year-old defendant’s motion to file successive
       postconviction petition alleged sufficient facts for an as-applied challenge to survive
       dismissal). There is nothing in the record that indicates that the trial court considered the
       defendant’s youth and its attendant characteristics as recognized in Miller. The trial court is the
       most appropriate tribunal for the type of factual development necessary for the defendant’s
       as-applied constitutional challenge. Thompson, 2015 IL 118151, ¶ 38; see People v.
       Minniefield, 2020 IL App (1st) 170541, ¶ 47. Thus, we grant the defendant’s motion for leave
       to file his successive postconviction petition and remand for further proceedings consistent
       with this opinion.

¶ 15                                    III. CONCLUSION
¶ 16      The judgment of the circuit court of Will County is reversed and remanded for further
       proceedings.

¶ 17       Reversed and remanded.




                                                     -4-